Citation Nr: 1123543	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cardiac disability, to include coronary artery disease (CAD) and heart stent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in July 2005 and April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded this case in November 2010 for further development concerning three issues: entitlement to service connection for scars of fingers of the right hand, for hypertension, and for a cardiac disability, to include coronary artery disease (CAD) and heart stent.  A rating decision in March 2011 granted service connection for a scar of the right index finger and assigned a 0 percent rating, effective February 25, 2005.  The record does not indicate that the Veteran has disagreed with the assigned rating or effective date.  Therefore, no issue concerning a scar of the right index finger remains for appellate consideration.  

The November 2010 remand also referred the issues of entitlement to service connection for a dental condition, a disability manifested by blisters in eyes and on eye lids, hiatal hernia, a disability manifested by knots under skin, and skin disability on fingers manifested by cracking and bleeding, as they have been raised by the Veteran and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In November 2010, the Board remanded the issue concerning entitlement to service connection for hypertension to schedule the Veteran for an examination with a cardiologist to determine the etiology of the Veteran's current hypertension.  The examiner was requested to "provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension [is] related to the Veteran's active duty service or to a service-connected disability to include diabetes mellitus type II and PTSD."  A VA compensation examination was conducted in December 2010 and the examiner opined that it was less likely than not that the Veteran's hypertension was related to his diabetes or to his PTSD.  Unfortunately, the examiner did not comment on the relationship, if any, between the Veteran's hypertension and service.  In this regard, the Board would point out that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Thus, the Board finds that the RO did not substantially comply with the directives of the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  Further, although not specifically requested by the Board, the examiner also did not comment on the likelihood that the Veteran's hypertension was aggravated by his service-connected PTSD or diabetes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As such, the Board finds that the claim must be remanded in order to obtain a supplemental opinion from the December 2010 VA examiner as to whether the Veteran's hypertension is related to service and, if not, whether it was aggravated by his service-connected PTSD or diabetes.  

The Board's November 2010 decision also remanded the issue of the Veteran's entitlement to service connection for a cardiac disability, to include coronary artery disease (CAD) and heart stent.  The file contains a March 2011 memorandum by the AMC indicating that the issue was being referred to the RO for readjudication on the basis of recently revised VA regulations concerning presumed service connection for ischemic heart disease in veterans with exposure (or presumed exposure) to herbicide agents.  See 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202-16 (August 31, 2010).  

Although the December 2010 VA examiner provided additional evidence concerning the cardiac disability issue, the March 2011 supplemental statement of the case did not address the cardiac disability issue.  More importantly, the record does not indicate what action, if any, the RO may have already taken in this regard.  Therefore, the Board will again remand this issue, pending further action by the RO.  

Accordingly, the case is REMANDED for the following actions:  

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hypertension that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file and especially for records from the private primary care physician and private cardiologist.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

2.  After the above has been accomplished, the claims file should be forwarded to the same VA examiner who examined the Veteran in December 2010, if possible, for a supplemental opinion.  If that examiner is not available, the Veteran should be afforded a VA examination by a cardiologist to determine the etiology of his present hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension (1) is due to injury or disease incurred in service, or (2) was caused by a service-connected disability to include diabetes mellitus type II and PTSD, or (3) was aggravated by a service-connected disability to include diabetes mellitus type II and PTSD.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  The appeal should then again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the appellant until he receives further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



